                        Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 1 of 16 Page ID #:182



                          1    Glenn R. Kantor – SBN 122643
                               E-mail: gkantor@kantorlaw.net
                          2    Stacy Monahan Tucker – SBN 218942
                               E-mail: stucker@kantorlaw.net
                          3    KANTOR & KANTOR, LLP
                               19839 Nordhoff Street
                          4    Northridge, CA 91324
                               Telephone: (818) 886-2525
                          5    Facsimile: (818) 350-6272
                          6    Attorneys for Plaintiff DR. DANIEL LIEBERMAN
                          7    Daniel W. Maguire (SBN 120002)
                               E-mail: dmaguire@bwslaw.com
                          8    Melissa M. Cowan (SBN 175326)
                               E-mail: mcowan@bwslaw.com
                          9    BURKE, WILLIAMS & SORENSEN, LLP
                               444 South Flower Street, Suite 2400
                         10    Los Angeles, CA 90071-2953
                               Tel: 213.236.0600       Fax: 213.236.2700
                         11
19839 NORDHOFF STREET
KANTOR & KANTOR, LLP

 NORTHRIDGE, CA 91324




                               Attorneys for Defendants UNUM GROUP and
                         12    UNUM LIFE INSURANCE COMPANY OF AMERICA
      (818) 886-2525




                         13
                                                       UNITED STATES DISTRICT COURT
                         14
                                                      CENTRAL DISTRICT OF CALIFORNIA
                         15
                         16 DR. DANIEL LIEBERMAN,                          Case No. 5:20-cv-01798-JGB-SP
                         17          Plaintiff,                            STIPULATION AND PROTECTIVE
                                                                           ORDER
                         18 vs.
                         19 UNUM GROUP and UNUM LIFE
                            INSURANCE COMPANY OF
                         20 AMERICA,
                         21          Defendants.
                         22
                         23            The Parties to the above-captioned action stipulate as follows:
                         24   1.       A.       PURPOSES AND LIMITATIONS
                         25            Discovery in this action is likely to involve production of confidential,
                         26   proprietary, or private information for which special protection from public
                         27   disclosure and from use for any purpose other than prosecuting this litigation may
                         28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                   STIPULATION AND PROTECTIVE ORDER
                              LA #4848-4462-3347 v1
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 2 of 16 Page ID #:183



                                            1   enter the following Stipulated Protective Order. The parties acknowledge that this
                                            2   Order does not confer blanket protections on all disclosures or responses to
                                            3   discovery and that the protection it affords from public disclosure and use extends
                                            4   only to the limited information or items that are entitled to confidential treatment
                                            5   under the applicable legal principles. The parties further acknowledge, as set forth
                                            6   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                            7   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                            8   procedures that must be followed and the standards that will be applied when a
                                            9   party seeks permission from the court to file material under seal.
                                           10            B.       GOOD CAUSE STATEMENT
                                           11            This action involves proprietary information for which special protection
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12   from public disclosure and from use for any purpose other than prosecution of this
                     (818) 886-2525




                                           13   action is warranted. Such confidential and proprietary materials and information
                                           14   consist of, among other things, private health or personal information protected
                                           15   from disclosure under the Health Insurance Portability and Accountability Act of
                                           16   1996 (“HIPAA”), 42 U.S.C. § 1330, et seq., California Health & Safety Code §
                                           17   1280.15, the California Confidentiality of Medical Information Act, Cal. Civ. Code
                                           18   § 56, et seq., Welfare & Institutions Code § 5000, et seq.; business or financial
                                           19   information; information regarding confidential business practices, or other
                                           20   confidential research, development, or commercial information (including
                                           21   information implicating privacy rights of third parties); and information otherwise
                                           22   generally unavailable to the public, or which may be privileged or otherwise
                                           23   protected from disclosure under state or federal statutes, court rules, case decisions,
                                           24   or common law. Accordingly, to expedite the flow of information, to facilitate the
                                           25   prompt resolution of disputes over confidentiality of discovery materials, to
                                           26   adequately protect information the parties are entitled to keep confidential, to
                                           27   ensure that the parties are permitted reasonable necessary uses of such material in
                                           28   preparation for and in the conduct of trial, to address their handling at the end of the
                                                                                                    STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                          -2-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 3 of 16 Page ID #:184



                                            1   litigation, and serve the ends of justice, a protective order for such information is
                                            2   justified in this matter. It is the intent of the parties that information will not be
                                            3   designated as confidential for tactical reasons and that nothing be so designated
                                            4   without a good faith belief that it has been maintained in a confidential, non-public
                                            5   manner, and there is good cause why it should not be part of the public record of
                                            6   this case.
                                            7   2.       DEFINITIONS
                                            8            2.1      Action: Dr. Daniel Lieberman v. UNUM Group et al., U.S. District
                                            9   Court for the Central District of California, Case No. 5:20-cv-01798-JGB-SP.
                                           10            2.2      Challenging Party: a Party or Non-Party that challenges the
                                           11   designation of information or items under this Order.
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                     (818) 886-2525




                                           13   how it is generated, stored or maintained) or tangible things that qualify for
                                           14   protection under Federal Rule of Civil Procedure 26(c), including but not limited to,
                                           15   information the Producing Party believes in good faith to be protected under
                                           16   relevant provisions of applicable law regarding confidential business, competitive
                                           17   or privacy information, trade secret information, non-public financial or business
                                           18   information, or private health or personal information protected from disclosure
                                           19   under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),
                                           20   42 U.S.C. § 1330, et seq., California Health & Safety Code § 1280.15, the
                                           21   California Confidentiality of Medical Information Act, Cal. Civ. Code § 56, et seq.
                                           22   or Welfare & Institutions Code § 5000, et seq., which the Producing Party is
                                           23   prohibited from revealing or would not normally reveal to third parties except in
                                           24   confidence, or has undertaken with others to maintain its confidence, and as
                                           25   specified above in the Good Cause Statement.
                                           26            2.4      Counsel: outside Counsel of Record and House Counsel (as well as
                                           27   their support staff).
                                           28   ///
                                                                                                   STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                          -3-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 4 of 16 Page ID #:185



                                            1            2.5      Designating Party: a Party or Non-Party that designates information or
                                            2   items that it produces in disclosures or in responses to discovery as
                                            3   “CONFIDENTIAL.”
                                            4            2.6      Disclosure or Discovery Material: All items or information, regardless
                                            5   of the medium or manner in which it is generated, stored, or maintained (including,
                                            6   among other things, testimony, transcripts, and tangible things), that are produced
                                            7   or generated in connection with mediation or informal resolution discussions, in
                                            8   disclosures or responses to discovery in this matter.
                                            9            2.7      Expert: a person with specialized knowledge or experience in a matter
                                           10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                           11   an expert witness or as a consultant in this Action.
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12            2.8      House Counsel: attorneys who are employees of a party to this Action.
                     (818) 886-2525




                                           13   House Counsel does not include Outside Counsel of Record or any other outside
                                           14   counsel.
                                           15            2.9      Non-Party: any natural person, partnership, corporation, association, or
                                           16   other legal entity not named as a Party to this action.
                                           17            2.10 Outside Counsel of Record: attorneys who are not employees of a
                                           18   party to this Action but are retained to represent or advise a party to this Action and
                                           19   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                           20   which has appeared on behalf of that party, and includes support staff.
                                           21            2.11 Party: any party to this Action, including all of its officers, directors,
                                           22   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                           23   support staffs).
                                           24            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                           25   Discovery Material in this Action.
                                           26            2.13 Professional Vendors: persons or entities that provide litigation
                                           27   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                           28   ///
                                                                                                       STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                             -4-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 5 of 16 Page ID #:186



                                            1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                            2   and their employees and subcontractors.
                                            3            2.14 Protected Material: any Disclosure or Discovery Material that is
                                            4   designated as “CONFIDENTIAL.”
                                            5            2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                            6   Material from a Producing Party.
                                            7   3.       SCOPE
                                            8            The protections conferred by this Stipulation and Order cover not only
                                            9   Protected Material (as defined above), but also (1) any information copied or
                                           10   extracted from Protected Material; (2) all copies, excerpts, summaries, abstracts,
                                           11   other documents derived in whole or in part, or compilations of Protected Material;
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12   and (3) any testimony, conversations, or presentations by Parties or their Counsel
                     (818) 886-2525




                                           13   that might reveal Protected Material.
                                           14            Any use of Protected Material at trial shall be governed by the orders of the
                                           15   trial judge. This Order does not govern the use of Protected Material at trial.
                                           16   4.       DURATION
                                           17            Even after final disposition of this litigation, the confidentiality obligations
                                           18   imposed by this Order shall remain in effect until a Designating Party agrees
                                           19   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                           20   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                           21   with or without prejudice; and (2) final judgment herein after the completion and
                                           22   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
                                           23   including the time limits for filing any motions or applications for extension of time
                                           24   pursuant to applicable law.
                                           25   5.       DESIGNATING PROTECTED MATERIAL
                                           26            5.1      Exercise of Restraint and Care in Designating Material for Protection.
                                           27   Each Party or Non-Party that designates information or items for protection under
                                           28   this Order must take care to limit any such designation to specific material that
                                                                                                      STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                            -5-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 6 of 16 Page ID #:187



                                            1   qualifies under the appropriate standards. The Designating Party must designate for
                                            2   protection only those parts of material, documents, items, or oral or written
                                            3   communications that qualify so that other portions of the material, documents,
                                            4   items, or communications for which protection is not warranted are not swept
                                            5   unjustifiably within the ambit of this Order.
                                            6            If it comes to a Designating Party’s attention that information or items that it
                                            7   designated for protection do not qualify for protection, that Designating Party must
                                            8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                            9            5.2      Manner and Timing of Designations. Except as otherwise provided in
                                           10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                           11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12   under this Order must be clearly so designated before the material is disclosed or
                     (818) 886-2525




                                           13   produced.
                                           14            Designation in conformity with this Order requires:
                                           15            (a)      for information in documentary form (e.g., paper or electronic
                                           16   documents, but excluding transcripts of depositions or other pretrial or trial
                                           17   proceedings), that the Producing Party affix at a minimum, the legend
                                           18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL” legend), to each page that
                                           19   contains protected material. If only a portion or portions of the material on a page
                                           20   qualifies for protection, the Producing Party also must clearly identify the protected
                                           21   portion(s) (e.g., by making appropriate markings in the margins).
                                           22            A Party or Non-Party that makes original documents available for inspection
                                           23   need not designate them for protection until after the inspecting Party has indicated
                                           24   which documents it would like copied and produced. During the inspection and
                                           25   before the designation, all of the material made available for inspection shall be
                                           26   deemed “CONFIDENTIAL.”               After the inspecting Party has identified the
                                           27   documents it wants copied and produced, the Producing Party must determine
                                           28   which documents, or portions thereof, qualify for protection under this Order. Then,
                                                                                                      STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                           -6-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 7 of 16 Page ID #:188



                                            1   before producing the specified documents, the Producing Party must affix the
                                            2   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                            3   portion or portions of the material on a page qualifies for protection, the Producing
                                            4   Party also must clearly identify the protected portion(s) (e.g., by making
                                            5   appropriate markings in the margins).
                                            6            (b)      any party may, within thirty (30) days after receiving a deposition
                                            7   transcript, designate portions of the transcript, or exhibits to it, as being
                                            8   “Confidential.” Confidential deposition testimony or exhibits may be designated by
                                            9   stamping the exhibits “Confidential,” or by underlining the portions of the pages
                                           10   that are confidential and stamping such pages “Confidential.” Until expiration of
                                           11   the 30-day period, the entire deposition transcript, and all exhibits to it, will be
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12   treated as confidential under the provisions of this Order. If no party timely
                     (818) 886-2525




                                           13   designates testimony or exhibits from a deposition as being “Confidential,” none of
                                           14   the deposition testimony or exhibits will be treated as confidential. If a timely
                                           15   “confidential” designation is made, the confidential portions and exhibits shall be
                                           16   sealed separately from the remaining portions of the deposition, subject to the right
                                           17   of any party to challenge such designation under paragraph 6 below.
                                           18            (c)      for information produced in some form other than documentary and
                                           19   for any other tangible items, that the Producing Party affix in a prominent place on
                                           20   the exterior of the container or containers in which the information is stored the
                                           21   legend “CONFIDENTIAL.”              If only a portion or portions of the information
                                           22   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                           23   protected portion(s).
                                           24            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                           25   failure to designate qualified information or items does not, standing alone, waive
                                           26   the Designating Party’s right to secure protection under this Order for such
                                           27   material. Upon timely correction of a designation, the Receiving Party must make
                                           28   ///
                                                                                                      STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                            -7-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 8 of 16 Page ID #:189



                                            1   reasonable efforts to assure that the material is treated in accordance with the
                                            2   provisions of this Order.
                                            3   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                            4            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                            5   designation of confidentiality at any time that is consistent with the Court’s
                                            6   Scheduling Order.
                                            7            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                            8   resolution process under Local Rule 37.1 et seq.
                                            9            6.3      The burden of persuasion in any such challenge proceeding shall be on
                                           10   the Designating Party. Frivolous challenges, and those made for an improper
                                           11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12   parties) may expose the Challenging Party to sanctions. Unless the Designating
                     (818) 886-2525




                                           13   Party has waived or withdrawn the confidentiality designation, all parties shall
                                           14   continue to afford the material in question the level of protection to which it is
                                           15   entitled under the Producing Party’s designation until the Court rules on the
                                           16   challenge.
                                           17   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                           18            7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                           19   disclosed or produced by another Party or by a Non-Party in connection with this
                                           20   Action only for prosecuting, defending, or attempting to settle this Action, and for
                                           21   no other purpose. Such Protected Material may be disclosed only to the categories
                                           22   of persons and under the conditions described in this Order. When the Action has
                                           23   been terminated, a Receiving Party must comply with the provisions of section 13
                                           24   below (FINAL DISPOSITION).
                                           25            Protected Material must be stored and maintained by a Receiving Party at a
                                           26   location and in a secure manner that ensures that access is limited to the persons
                                           27   authorized under this Order.
                                           28   ///
                                                                                                      STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                            -8-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 9 of 16 Page ID #:190



                                            1            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                            2   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                            3   Receiving          Party   may    disclose    any    information   or   item   designated
                                            4   “CONFIDENTIAL” only to the Court (and its personnel), Counsel of Record in
                                            5   this Action (including the paralegal, clerical, and secretarial staff employed by such
                                            6   counsel), and to the “qualified persons” designated below:
                                            7            (a)      the Receiving Party’s Outside Counsel of Record in this action, as well
                                            8   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                            9   to disclose the information for this litigation and who have signed the
                                           10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                           11   A;
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                           12            (b)      the officers, directors, and employees of the Receiving Party, including
                     (818) 886-2525




                                           13   House Counsel, to whom disclosure is reasonably necessary for this Action;
                                           14            (c)      Experts (as defined in this Order) of the Receiving Party to whom
                                           15   disclosure is reasonably necessary for this Action and who have signed the
                                           16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                           17            (d)      the Court and its personnel;
                                           18            (e)      court reporters and their staff;
                                           19            (f)      professional jury or trial consultants, mock jurors, and Professional
                                           20   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                           21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                           22            (g)      the author or recipient of a document containing the information or a
                                           23   custodian or other person who otherwise possessed or knew the information;
                                           24            (h)      during their depositions, third-party witnesses, and attorneys for
                                           25   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
                                           26   the deposing party requests that the witness sign the form attached as Exhibit A
                                           27   hereto; and (2) they will not be permitted to keep any confidential information
                                           28   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                                                                                        STIPULATION AND PROTECTIVE ORDER
                                                LA #4848-4462-3347 v1
                                                                                               -9-
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 10 of 16 Page ID #:191



                                             1   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
                                             2   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                             3   Material must be separately bound by the court reporter and may not be disclosed to
                                             4   anyone except as permitted under this Stipulated Protective Order;
                                             5            (i)      any mediator or settlement officer, and their supporting personnel,
                                             6   mutually agreed upon by any of the parties engaged in settlement discussions; and
                                             7            (j)      any other person as to whom the Parties agree to, in writing.
                                             8   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                             9            IN OTHER LITIGATION
                                            10            If a Party is served with a subpoena or a court order issued in other litigation
                                            11   that compels disclosure of any information or items designated in this Action as
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                            12   “CONFIDENTIAL,” that Party must:
                     (818) 886-2525




                                            13            (a)      promptly notify in writing the Designating Party. Such notification
                                            14   shall include a copy of the subpoena or court order;
                                            15            (b)      promptly notify in writing the party who caused the subpoena or order
                                            16   to issue in the other litigation that some or all of the material covered by the
                                            17   subpoena or order is subject to this Protective Order. Such notification shall include
                                            18   a copy of this Stipulated Protective Order; and
                                            19            (c)      cooperate with respect to all reasonable procedures sought to be
                                            20   pursued by the Designating Party whose Protected Material may be affected.
                                            21            If the Designating Party timely seeks a protective order, the Party served with
                                            22   the subpoena or court order shall not produce any information designated in this
                                            23   action as “CONFIDENTIAL” before a determination by the court from which the
                                            24   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                            25   permission. The Designating Party shall bear the burden and expense of seeking
                                            26   protection in that court of its confidential material and nothing in these provisions
                                            27   should be construed as authorizing or encouraging a Receiving Party in this Action
                                            28   to disobey a lawful directive from another court.
                                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                 LA #4848-4462-3347 v1
                                                                                              - 10 -
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 11 of 16 Page ID #:192



                                             1   9.       A NON-PARTY’S PROTECTED MATERIAL OUGHT TO BE
                                             2            PRODUCED IN THIS LITIGATION
                                             3            (a)      The terms of this Order are applicable to information produced by a
                                             4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                             5   produced by Non-Parties in connection with this litigation is protected by the
                                             6   remedies and relief provided by this Order. Nothing in these provisions should be
                                             7   construed as prohibiting a Non-Party from seeking additional protections.
                                             8            (b)      In the event that a Party is required, by a valid discovery request, to
                                             9   produce a Non-Party’s confidential information in its possession, and the Party is
                                            10   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                            11   confidential information, then the Party shall:
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                            12                     (1)   promptly notify in writing the Requesting Party and the Non-
                     (818) 886-2525




                                            13   Party that some or all of the information requested is subject to a confidentiality
                                            14   agreement with a Non-Party;
                                            15                     (2)   promptly provide the Non-Party with a copy of the Stipulated
                                            16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                            17   specific description of the information requested; and
                                            18                     (3)   make the information requested available for inspection by the
                                            19   Non-Party, if requested.
                                            20            (c)      If the Non-Party fails to seek a protective order from this court within
                                            21   14 days of receiving the notice and accompanying information, the Receiving Party
                                            22   may produce the Non-Party’s confidential information responsive to the discovery
                                            23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                            24   not produce any information in its possession or control that is subject to the
                                            25   confidentiality agreement with the Non-Party before a determination by the court.
                                            26   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                            27   expense of seeking protection in this court of its Protected Material.
                                            28   ///
                                                                                                        STIPULATION AND PROTECTIVE ORDER
                                                 LA #4848-4462-3347 v1
                                                                                              - 11 -
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 12 of 16 Page ID #:193



                                             1   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                             2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                             3   Protected Material to any person or in any circumstance not authorized under this
                                             4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                             5   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                             6   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                             7   person or persons to whom unauthorized disclosures were made of all the terms of
                                             8   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                             9   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                            10   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                            11            PROTECTED MATERIAL
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                            12            When a Producing Party gives notice to Receiving Parties that certain
                     (818) 886-2525




                                            13   inadvertently produced material is subject to a claim of privilege or other
                                            14   protection, the obligations of the Receiving Parties are those set forth in Federal
                                            15   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                            16   whatever procedure may be established in an e-discovery order that provides for
                                            17   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                            18   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                            19   of a communication or information covered by the attorney-client privilege or work
                                            20   product protection, the parties may incorporate their agreement in the stipulated
                                            21   protective order submitted to the court.
                                            22   12.      MISCELLANEOUS
                                            23            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                            24   person to seek its modification by the Court in the future. Nothing in this Order nor
                                            25   the production of any information or document under the terms of this Order nor
                                            26   any proceedings pursuant to this Order shall be deemed to have the effect of an
                                            27   admission or waiver by either party or of altering the confidentiality or non-
                                            28   ///
                                                                                                       STIPULATION AND PROTECTIVE ORDER
                                                 LA #4848-4462-3347 v1
                                                                                            - 12 -
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 13 of 16 Page ID #:194



                                             1   confidentiality of any such document or information or altering any existing
                                             2   obligation of any party or the absence thereof.
                                             3            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                             4   Protective Order no Party waives any right it otherwise would have to object to
                                             5   disclosing or producing any information or item on any ground not addressed in
                                             6   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                             7   any ground to use in evidence of any of the material covered by this Protective
                                             8   Order.
                                             9            12.3 Filing Protected Material. Without written permission from the
                                            10   Designating Party or a court order secured after appropriate notice to all interested
                                            11   persons, a Party may not file in the public record in this action any Protected
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                            12   Material. A Party that seeks to file under seal any Protected Material must comply
                     (818) 886-2525




                                            13   with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                            14   pursuant to a court order authorizing the sealing of the specific Protected Material
                                            15   at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
                                            16   request establishing that the Protected Material at issue is privileged, protectable as
                                            17   a trade secret, or otherwise entitled to protection under the law. If a Receiving
                                            18   Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-
                                            19   5(d) is denied by the court, then the Receiving Party may file the information in the
                                            20   public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by
                                            21   the court.
                                            22   13.      FINAL DISPOSITION
                                            23            Within 60 days after the final disposition of this action, as defined in
                                            24   paragraph 4, each Receiving Party must return all Protected Material to the
                                            25   Producing Party or destroy such material. As used in this subdivision, “all Protected
                                            26   Material” includes all copies, abstracts, compilations, summaries, and any other
                                            27   format reproducing or capturing any of the Protected Material. Whether the
                                            28   Protected Material is returned or destroyed, the Receiving Party must submit a
                                                                                                     STIPULATION AND PROTECTIVE ORDER
                                                 LA #4848-4462-3347 v1
                                                                                          - 13 -
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 14 of 16 Page ID #:195



                                             1   written certification to the Producing Party (and, if not the same person or entity, to
                                             2   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                             3   appropriate) all the Protected Material that was returned or destroyed and (2)
                                             4   affirms that the Receiving Party has not retained any copies, abstracts,
                                             5   compilations, summaries or any other format reproducing or capturing any of the
                                             6   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                             7   archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                             8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                             9   reports, attorney work product, and consultant and expert work product, even if
                                            10   such materials contain Protected Material. Any such archival copies that contain or
                                            11   constitute Protected Material remain subject to this Protective Order as set forth in
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                            12   Section 4 (DURATION).
                     (818) 886-2525




                                            13   14.      VIOLATION
                                            14            Any violation of this Order may be punished by any and all appropriate
                                            15   measures including, without limitation, contempt proceedings and/or monetary
                                            16   sanctions.
                                            17            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                            18   DATED: July 27, 2021               KANTOR & KANTOR, LLP
                                            19                                         By: /s/ Stacy Monahan Tucker
                                                                                       Glenn Kantor
                                            20                                         Stacy Monahan Tucker
                                                                                       Attorneys for Plaintiff
                                            21                                         DR. DANIEL LIEBERMAN
                                            22
                                                 DATED: July 27, 2021             BURKE WILLIAMS & SORENSON
                                            23
                                            24                                         By: /s/ Daniel W. Maguire
                                                                                       Daniel W. Maguire
                                            25                                         Melissa M. Cowan
                                                                                       Attorneys for Defendant
                                            26                                         UNUM GROUP and UNUM LIFE
                                                                                       INSURANCE COMPANY OF
                                            27                                         AMERICA
                                            28
                                                                                                     STIPULATION AND PROTECTIVE ORDER
                                                 LA #4848-4462-3347 v1
                                                                                          - 14 -
                                          Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 15 of 16 Page ID #:196



                                             1                               SIGNATURE ATTESTATION
                                             2
                                                          Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
                                             3
                                                 this document is acceptable to Stacy Monahan Tucker, counsel for Plaintiff
                                             4
                                                 Dr. Daniel Lieberman, and that I have obtained Ms. Tucker’s authorization to affix
                                             5
                                                 her electronic signature to this document.
                                             6
                                             7                                        By: /s/ Daniel W. Maguire
                                                                                       DANIEL W. MAGUIRE
                                             8                                         MELISSA M. COWAN
                                                                                       Attorneys for Defendants UNUM GROUP
                                             9                                         and UNUM LIFE INSURANCE COMPANY
                                                                                       OF AMERICA
                                            10
                                            11
                19839 N ORDHOFF S TREET
KANTOR & KANTOR, LLP

                N ORTHRIDGE , CA 91324




                                            12
                     (818) 886-2525




                                            13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                            14
                                                 DATED: August 2, 2021
                                            15
                                            16
                                            17   HON. SHERI PYM
                                                 United States Magistrate Judge
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                       STIPULATION AND PROTECTIVE ORDER
                                                 LA #4848-4462-3347 v1
                                                                                            - 15 -
                        Case 5:20-cv-01798-JGB-SP Document 27 Filed 08/02/21 Page 16 of 16 Page ID #:197



                           1                                          EXHIBIT A
                           2
                           3            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                           4            I, _________________________ [print or type full name], of
                           5   __________________________ [print or type full address], declare under penalty
                           6   of perjury that I have read in its entirety and understand the Stipulated Protective
                           7   Order that was issued by the United States District Court for the Central District of
                           8   California on [date] in the case of Dr. Daniel Lieberman v. Unum Group and Unum
                           9   Life Insurance Company of America, Case No. 5:20-cv-01798-JGB-SP. I agree to
                          10   comply with and to be bound by all the terms of this Stipulated Protective Order
                          11   and I understand and acknowledge that failure to so comply could expose me to
19839 NORDHOFF STREET
KANTOR & KANTOR, LLP

 NORTHRIDGE, CA 91324




                          12   sanctions and punishment in the nature of contempt. I solemnly promise that I will
      (818) 886-2525




                          13   not disclose in any manner any information or item that is subject to this Stipulated
                          14   Protective Order to any person or entity except in strict compliance with the
                          15   provisions of this Order.
                          16            I further agree to submit to the jurisdiction of the United States District Court
                          17   for the Central District of California for the purpose of enforcing the terms of this
                          18   Stipulated Protective Order, even if such enforcement proceedings occur after
                          19   termination of this action.
                          20            I hereby appoint _____________________ [print or type full name] of
                          21   ____________________ [print or type full address and telephone number] as my
                          22   California agent for service of process in connection with this action or any
                          23   proceedings related to enforcement of this Stipulated Protective Order.
                          24   Date: _________________
                          25   City and State where sworn and signed: ________________________________
                          26   Printed name: _______________________________
                          27   Signature: __________________________________
                          28
                                                                                      STIPULATION AND PROTECTIVE ORDER
                               LA #4848-4462-3347 v1
